Bicknell, C. C.
This was an action by the appellant against the appellees for false imprisonment. The defendants answered separately. The plaintiff’s demurrers to each of the second paragraphs of said answers were overruled. Upon these rulings errors are assigned. The demurrer to the second paragraph of Warder’s answer was as follows:
“The plaintiff demurs to the second paragraph of the separate answer of Luther F. Warder to the first and second paragraphs of complaint, for the reason that the same does not state facts sufficient to constitute a good answer to plaintiff’s said paragraphs of complaint.”
In the case of Thomas v. Goodwine, 88 Ind. 458, the sufficiency of demurrers in the foregoing form was considered, and this court said: “ We feel constrained, therefore, by the previous decisions of this court, to sustain the point made by appellee’s counsel against the appellant’s demurrers, in the case at bar, and to hold that they do not present the question of *358'•the sufficiency of the facts stated in either paragraph of answer to constitute a cause of defence.” See Lane v. State, 7 Ind. 426; Riley v. Murray, 8 Ind. 354; Tenbrook v. Brown, 17 Ind. 410; Cincinnati, etc., R. R. Co. v. Washburn, 25 Ind. 259; Kemp v. Mitchell, 29 Ind. 163; Porter v. Wilson, 35 Ind. 348; Gordon v. Swift, 39 Ind. 212; Martin v. Martin, 74 Ind. 207; Pine Civil Township v. Huber, etc., Co., 83 Ind. 121.
Filed March 27,1884.
There was therefore no error in overruling the demurrer to the second paragraph of "Warder’s answer. The demurrer to the second paragraph of Northcut’s answer was as follows :
“ The plaintiff demurs to the second paragraph of the answer of the said William H. Northcut to the first and second paragraphs of the plaintiff’s complaint, on the ground that the said paragraph of answer does not state facts sufficient to constitute a good defence to plaintiff’s said cause of action herein.” This demurrer must be held sufficient in form. Bennett v. Shern, 11 Ind. 324.
The paragraph of Northcut’s answer, thus demurred to, was insufficient, because it fails to show that the arrest under the warrant was the same trespass charged in the complaint. Scircle v. Neeves, 47 Ind. 289. The court therefore erred in overruling the demurrer to the second paragraph of said North-cut’s answer. The judgment should be reversed as to the appellee Northcut and affirmed as to the appellee Warder.
Per Curiam. — It is therefore ordered, on the foregoing •opinion, that the judgment of the court below, as to the defendant Luther F. Warder, be and the same is hereby affirmed, at the costs of the appellant, and that the judgment, as to the said defendant William H. Northcut, be and the same is hereby reversed, at the costs of said Northcut, and this cause is remanded, with instructions to the court- below to sustain the demurrer to the second paragraph of said Northcut’s answer to the first and second paragraphs of the complaint.